Exhibit 12 TELEPHONE AND DATA SYSTEMS, INC. RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended September 30, (Dollars in thousands) EARNINGS: Income before income taxes $ $ Add (deduct): Equity in earnings of unconsolidated entities ) ) Distributions from unconsolidated entities Income attributable to noncontrolling interests in subsidiariesthat do not have fixed charges ) ) Add fixed charges: Consolidated interest expense (1) Interest portion (1/3) of consolidated rent expense $ $ FIXED CHARGES: Consolidated interest expense (1) $ $ Capitalized interest Interest portion (1/3) of consolidated rent expense $ $ RATIO OF EARNINGS TO FIXED CHARGES Tax-effected preferred dividends $ 59 $ 62 Fixed charges Fixed charges and preferred dividends $ $ RATIO OF EARNINGS TO FIXED CHARGES ANDPREFERRED DIVIDENDS (1) Interest expense on income tax contingencies is not included in fixed charges.
